UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEMIANNUAL REPORT TO SHAREHOLDERS NY Tax Free Money Fund Tax-Exempt New York Money Market Fund June 30, 2011 Contents 4 Information About Your Fund's Expenses 6 Portfolio Summary 7 Investment Portfolio 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 20 Other Information 21 Summary of Management Fee Evaluation by Independent Fee Consultant 25 Summary of Administrative Fee Evaluation by Independent Fee Consultant 26 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Information About Your Fund's Expenses As an investor, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees and other Fund expenses. Examples of transaction costs include account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (January 1, 2011 to June 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. If these transaction costs had been included, your costs would have been higher. Expenses and Value of a $1,000 Investment for the six months ended June 30, 2011 Actual Fund Return Tax-Exempt New York Money Market Fund Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Tax-Exempt New York Money Market Fund Beginning Account Value 1/1/11 $ Ending Account Value 6/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio Tax-Exempt New York Money Market Fund NY Tax Free Money Fund .33% For more information, please refer to the Fund's prospectus. Portfolio Summary NY Tax Free Money Fund Asset Allocation (As a % of Investment Portfolio) 6/30/11 12/31/10 Municipal Investments Municipal Variable Rate Demand Notes 60% 75% Municipal Bonds and Notes 37% 25% Municipal Floating Rate Notes 3% — 100% 100% Weighted Average Maturity NY Tax Free Money Fund 49 days 47 days iMoneyNet State Specific Retail Money Funds Average* 27 days 32 days * The Fund is compared to its respective iMoneyNet Category: State Specific Retail Money Funds Average — Category consists of all retail and institutional state-specific money funds. Portfolio holdings of tax-free funds include Rated and Unrated Demand Notes, Rated and Unrated General Market Notes, Commercial Paper, Put Bonds — 6 months and less, Put Bonds — over 6 months, AMT Paper, and Other Tax-Free holdings. Consists of all funds in the Retail and State-Specific Retail categories. Weighted average maturity, also known as effective maturity, is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Asset allocation and weighted average maturity are subject to change. For more complete details about the Fund's holdings, see page 7. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for more contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. In addition, each month, information about the Fund and its portfolio holdings is filed with the SEC on Form N-MFP. The SEC delays the public availability of the information filed on Form N-MFP for 60 days after the end of the reporting period included in the filing. These forms will be available on the SEC's Web site at www.sec.gov, and they may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of June 30, 2011 (Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 99.8% New York 96.3% Albany, NY, Industrial Development Agency, Civic Facility Revenue, Albany College of Pharmacy, Series A, 0.07%*, 7/1/2038, LOC: TD Bank NA Amherst, NY, Central School District, Bond Anticipation Notes, 1.5%, 8/4/2011 Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delware Avenue LLC Project, Series A, AMT, 0.14%*, 9/1/2033, LOC: Hudson River Bank & Trust Co. BlackRock MuniYield New York Quality Fund, Inc., Series W-7-2477, 144A, AMT, 0.29%*, 5/1/2041, LIQ: Citibank NA Broome County, NY, Industrial Development Agency, Civic Facility Revenue, Elizabeth Church Manor, 0.45%*, 2/1/2029, LOC: Sovereign Bank FSB Long Island, NY, Power Authority, 0.23%, 12/6/2011 Long Island, NY, Power Authority, Electric Systems Revenue, Series 3A, 0.1%*, 5/1/2033, LOC: JPMorgan Chase Bank & Landesbank Baden-Wurttemberg Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.09%*, 12/1/2040, LOC: HSBC Bank USA NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home Co., 0.09%*, 12/1/2040, LOC: HSBC Bank USA NA New York, Liberty Development Corp., World Trade Center, Series A-2, 144A, 0.35%, Mandatory Put 2/1/2012 @ 100, 12/1/2049 New York, Metropolitan Transportation Authority: Series C, 0.2%, 9/15/2011 0.26%, 7/6/2011 0.3%, 8/3/2011 New York, Metropolitan Transportation Authority Revenue, Series E-2, 0.08%*, 11/1/2035, LOC: BNP Paribas New York, Nassau Health Care Corp. Revenue, 0.3%*, 8/1/2029, LOC: Wachovia Bank NA New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.07%*, 7/1/2031, LOC: Bank of America NA New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 2.0%, 3/15/2012 New York, State Environmental Facilities Corp. Revenue, State Revolving Funds-Master Financing Program, Series A, 2.5%, 2/15/2012 New York, State Housing Finance Agency Revenue, Capitol Green Apartments, Series A, AMT, 0.1%*, 5/15/2036, LIQ: Fannie Mae New York, State Power Authority Revenue & General Purpose, 0.32%, Mandatory Put 9/1/2011 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Urban Development Corp. Revenue, Series 6W, 144A, 0.07%*, 3/15/2037, LIQ: Barclays Bank PLC New York, Triborough Bridge & Tunnel Authority Revenues, Series B-4, 0.09%*, 1/1/2032, SPA: Landesbank Baden-Wurttemberg New York, Wells Fargo Stage Trust, Series 47C, 144A, 0.1%*, 7/1/2050, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA New York City, NY, Industrial Development Agency Revenue, Empowerment Zone, Tiago, AMT, 0.12%*, 1/1/2037, LOC: ING Bank NV New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series F-2, 0.06%*, 6/15/2033, SPA: JPMorgan Chase Bank North Hempstead, NY, Bond Anticipation Notes, 2.0%, 10/7/2011 Oyster Bay, NY, Bond Anticipation Notes, 2.0%, 3/9/2012 Ulster County, NY, Industrial Development Agency, Civic Facility Revenue, Kingston Regional Senior Living Corp., Series C, 0.31%*, 9/15/2037, GTY: Kingston Regional Senior Living Corp., LOC: Sovereign Bank FSB Puerto Rico 3.5% Commonwealth of Puerto Rico, Public Improvement, Series A, Prerefunded 7/1/2011 @ 100, 5.125%, 7/1/2031 Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.19%*, 12/1/2030 % of Net Assets Value ($) Total Investment Portfolio (Cost $65,050,670)+ Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and shown at their current rates as of June 30, 2011. +The cost for federal income tax purposes was $65,050,670. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. FSB: Federal Savings Bank GTY: Guaranty Agreement LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to the Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
